Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13037 Page 1of11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

SOUTHERN DIVISION

ABDULLAH HAYDAR,

Plaintiff, Case No. 2:16-cv-13662

Honorable Laurie J. Michelson

v. Magistrate Judge Stephanie Dawkins Davis
AMAZON CORPORATE, LLC,
GARRET GAW,
PETER FARICY, and
JOEL MOSBY,

Defendants.

VERDICT FORM |

 

The jury unanimously finds as follows:
1. Has Abdullah Haydar proved by a preponderance of the evidence that his religion or national
origin (separately or together) was the sole reason for Amazon’s decision to terminate his

employment?

\
Yes No

 

 

If you have answered “yes,” go to question 4. If you have answered “no,” go to question 2.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13038 Page 2 of 11

2. Has Abdullah Haydar proved by a preponderance of the evidence that his religion or national

origin was a motivating factor in Amazon’s decision to terminate his employment?

wa

Yes No

 

If you have answered “yes,” go to question 3. If you have answered “no,” go to question 8.

3. Has Amazon proved by a preponderance of the evidence that it would have terminated Abdullah
Haydar’s employment even if his religion and national origin had not played a role in its decision

to terminate?

 

 

Yes No

If you have answered “yes” go to question 8. If you have answered “no,” go to question 4.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13039 Page 3of11

4. Is Abdullah Haydar entitled to economic damages for Amazon’s decision to terminate his

employment?

 

 

Yes No
If you have answered “yes,” answer questions 4.a., 4.b., and 4.c. If you have answered “no,” go to
question 5 and do not answer the remainder of question 4.
4.a, What amount of compensation do you award to Abdullah Haydar for past lost wages and
fringe benefits through the date of your verdict as a result of his termination?

$
4.b. What amount of compensation do you award to Abdullah Haydar for future lost wages and
fringe benefits as a result of his termination?

$
4.c. Do you find that Defendants proved, by a preponderance of the evidence, that Abdullah

Haydar failed to mitigate his damages?

 

 

Yes No
If you have answered “yes,” answer question 4.d. and question 4.e. If you have answered “no,” go
to question 5.
4.d. By what amount did Abdullah Haydar fail to mitigate his damages?
$
4.e. Deduct the amount you stated in question 4.d. from the total combined amount you awarded
Abdullah Haydar in question 4.a. and question 4.b. and place this amount on the line below:
Total Economic Damages $

After answering question 4.e., continue to question 5.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13040 Page4of11

5. Is Abdullah Haydar entitled to non-economic damages for any pain, suffering, mental anguish,

humiliation, sense of outrage, or indignity due to Amazon’s decision to terminate his employment?

 

 

Yes No

If you have answered “yes,” go to question 5.a. If you have answered “no,” go to question 6.

5.a, What amount of compensation do you award to Abdullah Haydar for these non-economic

damages?

$

After answering question 5.a., continue to question 6.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13041 Page5of11

6, Is Abdullah Haydar entitled to punitive damages for Amazon’s decision to terminate his

employment?

 

 

Yes No

If you have answered “yes,” go to question 6.a. If you have answered “no,” go to question 7.

6.a, What amount do you award to Abdullah Haydar for punitive damages?

$

After answering question 6.a., continue to question 7.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13042 Page 6of11

7. Did Peter Faricy discriminate against Abdullah Haydar with respect to his termination?

 

 

Yes No

After answering question 7, continue to question 8.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13043 Page 7 of 11

8.a. Has Abdullah Haydar proved by a preponderance of the evidence that Amazon failed to

promote him?

 

Yes No
If you have answered “yes,” answer question 8.b. If you have answered “no,” do not answer any

further questions on this verdict form, have the foreperson sign and date the form, and then notify

the Law Clerk that you have reached a verdict.

8.b. Has Abdullah Haydar proved by a preponderance of the evidence that his religion or national

origin was a motivating factor in Amazon’s decision not to promote him?

 

 

Yes No
If you have answered “yes,” go to question 9. If you have answered “no,” do vot answer any further
questions on this verdict form, have the foreperson sign and date the form, and then notify the Law

Clerk that you have reached a verdict.

9. Has Amazon proved by a preponderance of the evidence that it would not have promoted
Abdullah Haydar even if his religion and national origin had not played a role in its promotion

decision?

 

 

Yes No
If you have answered “yes,” do not answer any further questions on this verdict form, have the

foreperson sign and date the form, and then notify the Law Clerk that you have reached a verdict.

If you have answered “no,” go to question 10.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13044 Page 8 of 11

10. Is Abdullah Haydar entitled to economic damages for Amazon’s decision not to promote him

separate and apart from his economic damages for Amazon’s decision to terminate him?

 

 

Yes No
If you have answered “yes,” answer questions 10.a., 10.b., and 10.c. If you have answered “no,”
go to question 11 and do not answer the remainder of question 10.

10.a, What amount of additional compensation do you award to Abdullah Haydar for past lost

 

wages and fringe benefits as a result of Amazon’s failure to promote Haydar through the date of
your verdict? In determining this amount you must subtract any amount you awarded, if any, under
question 4.a. Also, if you have found Abdullah Haydar’s termination was not unlawful, you should
not award damages beyond the date of his termination.

$
10.b. What amount of additional compensation do you award to Abdullah Haydar for future lost
wages and fringe benefits as a result of Amazon’s failure to promote Haydar? In determining this
amount you must subtract any amount you awarded, if any, under question 4.b.

$
10,c. Do you find that Defendants proved, by a preponderance of the evidence, that Abdullah

Haydar failed to mitigate his damages?

 

 

Yes No
If you have answered “yes,” answer question 10.d. and question 10.e. If you have answered “no,”
go to question 11.

10.4, By what amount did Abdullah Haydar fail to mitigate his damages?

$
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13045 Page 9of11

10.e. Deduct the amount you stated in question 10.d. from the total combined amount you awarded
Abdullah Haydar in question 10.a. and question 10.b. and place this amount on the line below:
Total Economic Damages $

After answering question 10.e., continue to question 11.
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13046 Page 10of11

11, Is Abdullah Haydar entitled to non-economic damages for any pain, suffering, mental anguish,
humiliation, sense of outrage, or indignity due to Amazon’s decision not to promote him, separate
and apart from his non-economic damages for Amazon’s decision to terminate him? If you have
found Abdullah Haydar’s termination was not unlawful, you should not award non-economic

damages beyond the date of his termination.

 

 

Yes No

If you have answered “yes,” go to question 1 1.a. If you have answered “no,” go to question 12.

11.a, What amount of compensation do you award to Abdullah Haydar for these non-economic

damages?

$

After answering question 11.a., continue to question 12.

10
Case 2:16-cv-13662-LJM-SDD ECF No. 151 filed 11/05/19 PagelD.13047 Page 11 of 11

12, Did Peter Faricy discriminate against Abdullah Haydar with respect to Amazon’s failure to

promote?

 

 

Yes No

 

s/Foreperson
In Compliance with the Privacy Policy | \- 5 -|A
adopted by the Judicial Conference, the verdict

form with the original signature has been filed
under seal Dated:

 

Il
